



[aegcoverpagelogo.jpg]4025 South Riverpoint Parkway, Phoenix, AZ 85040

Exhibit 10.2


August 20, 2014


Mr. Joseph D’Amico
[address redacted]


Re:    Extension of Consulting Agreement


Dear Joe:


Reference is made to the Consulting Agreement between Joseph D’Amico
(“Consultant”) and Apollo Education Group, Inc. (the “Company”) effective as of
September 1, 2013 (the “Agreement”). Pursuant to Section 2 of the Agreement, the
Company and Consultant hereby agree to amend the Agreement as follows:


Effective as of September 1, 2014, Section 2 of the Agreement is hereby amended
to read as follows:


2.
Term of Agreement. This Agreement shall commence as of the Effective Date and
shall continue until August 31, 2015 (the “Consultancy Period”), unless (i)
earlier terminated pursuant to a right of termination specified in this
Agreement or (ii) extended pursuant to a written agreement or amendment executed
by each party hereto.



Other than the terms and conditions that have been expressly modified by this
letter agreement, all terms and conditions of the Agreement remain in full force
and effect.


Sincerely,


APOLLO EDUCATION GROUP, INC.




By:
/s/ Fred Newton
 
Fred Newton
 
SVP Human Resources





SO AGREED:


/s/ Joseph L. D’Amico
 
8/21/14
 
Joseph D’Amico
 
Date
 





